Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 11, 2022 has been entered.

Affidavit/Declaration 
The Declarations of Mr. Weitzmann, Mr. Boeckenhueser, and Mr. Wyss under 37 CFR 1.132 filed February 10, 2022 are insufficient to overcome the rejection of claims 47-63 based upon 35 U.S.C. 112(a) New Matter and the 35 U.S.C. 103 rejection of Golde in view of Jenkin as set forth in the last Office action because: The Declarations amount to an attempt at showing Applicant had possession of the limitations rejected under 35 U.S.C. 112(a) New Matter. This is not found persuasive as Applicant’s originally filed disclosure with a priority date of 11/10/2016 does not show or adequately disclose the limitations regarded as New Matter. The Declarations point to an award won in June of 2017 as evidence of possession of the “radially-deployable baffle” limitation, however, this structure was not disclosed in any part of Applicant’s originally filed written disclosure, again, having a 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “said radially-deployable baffle closure” Claims 47-48, 51, 53, 56, and 58 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
2.	The amendment filed April 15, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Para.22, all amendments including the word “baffle”; Para.24, “baffle” and “in deployment, as depicted in Fig.3”; Para.25 “and the baffle closure 2 radially deployed”; and Para.26 all amendments including the word “baffle”; Para.29, “baffle”.
Applicant is required to cancel the new matter in the reply to this Office Action.

3.	The amendment filed November 9, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Para.16 “with simplified depiction of certain aspects”; Para.22 “Fig.1 depicts the inner baffle closure 2 in greatly simplified manner gathered beneath cord casing 4. As seen here”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 47-48, 51, 53, 56, and 58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Claims 47-48, 51, 53, 56, and 58 recite “an inner radially-deployable baffle closure”. After a full review of Applicant’s disclosure, there is no support for the claim limitation of an inner radially-deployable baffle closure. Applicant’s original disclosure only provides support for an inner closure, there is no further description in Applicant’s original disclosure to indicate a specific structure of the inner closure other than it having a casing. Therefore, the claim limitations are regarded as new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claim 47-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golde (US 2003/0233695) in view of Jenkin (US 2012/0042436).
Claims 47, 51, 53, 56, 58-59, and 62, Golde discloses a glove (18) comprising: a hand region (24a); a wrist region (24b) connected to said hand region, said wrist region having a glove-interior opening (at 50), said glove-interior opening having an inner radially-deployable baffle closure (44); said wrist region being connected to a glove terminus (42), said glove terminus having a hand-insertion opening (as seen in Fig.4); a contractile elastic cord (50; para.39) arranged at said radially-deployable baffle closure,  the elastic cord allows said radially-deployable baffle closure towards closing of said glove-interior opening while leaving said hand-insertion opening open (as seen in Fig.4). Golde does not disclose a cord casing arranged inside said radially-deployable baffle closure; a pullable contractile cord movably guided in said cord casing; said pullable cord having a portion thereof emerged from said cord casing/exposed, said pullable contractile cord and a flexible safety strap configured to dangle the glove with said hand-insertion opening open; and, a strap loop connected to said flexible safety strap to 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the elastic cord closure of Golde to be a pullable cord within a casing, as taught by Jenkin, as a simple substitution of one well known type of wrist closure for another, in order to yield the predictable result of providing a closure that secures about a user’s wrist in a comfortable manner. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glove of Golde to include a flexible safety strap with a strap loop, as taught by Jenkin, in order to securely maintain the glove around a wearer’s wrist when the glove is not in use, so that it is not lost or dropped.
Golde and Jenkin disclose the invention substantially as claimed above. Golde and Jenkin do not disclose said flexible safety strap having a first end connected to said emerged/exposed portion of said pullable cord. However, it would have been obvious to 

Claim 48, When in combination Golde and Jenkin teach a glove as claimed in claim 47, wherein: said strap loop (of Jenkin) provides anchoring for said flexible safety strap's first end to draw said pullable cord (Golde modified by Jenkin) through said cord casing and actuate said radially-deployable baffle closure (of Golde) towards closing of said glove-interior opening when the glove dangles via said flexible safety strap (as seen in Fig.4 of Golde & Fig.1A of Jenkin).

Claims 49, 54, and 60, When in combination Golde and Jenkin teach a glove as claimed in claim 47, further comprising: a second end on said safety strap (i.e. end of 60 near loop, of Jenkin); and, said strap loop being located at a region of said second end of said safety strap (as seen in Fig.1A of Jenkin), distal to where said emerged portion 

Claims 50, 55, and 61, Jenkin further teaches a glove as claimed in claim 47, wherein: said strap loop (loop at end of 60) is at least one of either (a) adjustable elastically, or (b) adjustable in its extent (para.37; i.e. a ‘closeable loop’ would be adjustable in its extent as it can be closed and opened).

Claims 52, 57, and 63, Golde further discloses a glove as claimed in claim 47, further comprising: an adjustable loop (32; para.36), said adjustable loop being located at a glove carpus region (as seen in Fig.3).

 Response to Arguments
Applicant's arguments filed 09/30/2021 & 02/11/2022 have been fully considered but they are not persuasive. All of the arguments presented herein are the same as in the Appeal Brief filed 06/11/2021, and all of the arguments were responded to by the Office in the Examiner’s Answer filed 07/30/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732